  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 1 of 17 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

NATURAL ALTERNATIVES                              )
INTERNATIONAL, INC.,                              )
                                                  )
               Plaintiff,                         )     C.A. No. ____________
                                                  )
       v.                                         )     JURY TRIAL DEMANDED
                                                  )
ARMADA NUTRITION LLC and                          )
PRINOVA GROUP LLC,                                )
                                                  )
               Defendants.                        )

                                         COMPLAINT

       Plaintiff, Natural Alternatives International, Inc. ("NAI"), hereby brings this complaint

against defendants, Armada Nutrition LLC ("Armada") and Prinova Group LLC ("Prinova")

(collectively, "Defendants"), and alleges as follows:

                                       INTRODUCTION

       1.      NAI sells two well-known, branded ingredients, CarnoSyn® beta-alanine and SR

CarnoSyn® beta-alanine ("CarnoSyn® Brands") in the United States and in other countries.

CarnoSyn® Brands are promoted and used in many sports nutrition products, which are sold to

consumers through several sales channels including (i) individual nutrition brand company

websites, (ii) retail nutrition stores such as GNC and Vitamin Shoppe, (iii) large retail chains

such as Walmart, Walgreens, CVS and Costco, and (iv) online only retail sites such as Amazon

and Bodybuilding.com. CarnoSyn® Brands are also sold to consumers as stand-alone, single-

ingredient products.    CarnoSyn® Brands are covered by a robust portfolio of trademark,

copyright and patent rights.

       2.      Defendants manufacture, supply, formulate and package dietary supplement

ingredients containing beta-alanine for national and multi-national companies.       They also
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 2 of 17 PageID #: 2



advertise and promote, certain dietary supplement ingredients and formulations, including a new

ingredient branded as "CarnoPrime", which is formulated in combination with beta-alanine.

CarnoPrime is marketed and sold solely to purportedly reduce the side-effect called paresthesia,

a harmless, tingling sensation experienced by many consumers who take products containing

beta-alanine. Defendants have engaged in acts of unfair competition and interfered with NAI's

CarnoSyn® Brands' business. NAI files this action to stop Defendants from intentionally and

willfully infringing upon NAI's intellectual property rights and wrongfully interfering with NAI's

CarnoSyn® Brands' business and goodwill.

                                           PARTIES

       3.      NAI is a Delaware corporation with its principal place of business in Carlsbad,

California.

       4.      Armada is a Delaware limited liability company with its principal place of

business in Springhill, Tennessee.

       5.      Prinova is a Delaware limited liability company with its principal place of

business in Carol Stream, Illinois.

                                JURISDICTION AND VENUE

       6.      This is an action under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), the

Delaware Deceptive Trade Practices Act, 6 Del. C. § 2531, et seq., specifically 6 Del. C. § 2532,

and the common law.

       7.      Exclusive subject matter jurisdiction over this action is conferred upon the Court

pursuant to 28 U.S.C. §§ 1331, 1338, and 15 U.S.C. § 1121(a), and supplemental jurisdiction for

the state law claims pursuant to 28 U.S.C. § 1367.




                                                2
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 3 of 17 PageID #: 3



       8.      The exercise of personal jurisdiction over Defendants in Delaware is proper

because Defendants are Delaware limited liability companies.

       9.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendants

were formed in this District and Defendants are subject to personal jurisdiction in this District

with respect to this action.

                                              FACTS

       A.      NAI

       10.     NAI, a publicly-traded company, is a leading formulator, manufacturer, marketer

and supplier of dietary supplements and provides strategic partnering services to its customers.

NAI offers a wide range of innovative nutritional products and services to its clients including:

scientific research, clinical studies, proprietary ingredients, customer-specific nutritional product

formulation, product testing and evaluation, marketing management and support, packaging and

delivery system design, regulatory review and international product registration assistance. NAI

funds, sponsors, directs and participates in research studies to establish consumer benefits and

scientific efficacy supporting both product claims and marketing initiatives.

       11.     NAI provides private-label contract manufacturing services to companies that

market and distribute vitamins, minerals, herbal and other nutritional supplements, as well as

other health care products, to consumers both within and outside the United States.

       12.     NAI owns a patent estate related to the ingredient known as beta-alanine, which is

primarily commercialized through the direct sale of this raw material and supply agreements

with third parties for the manufacture, distribution and use of this raw material under NAI's

CarnoSyn®, CarnoSyn Beta Alanine®, and SR CarnoSyn® trademarks. In numerous scientific

studies, CarnoSyn® Brands, when used as a dietary supplement, have been proven to delay the




                                                 3
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 4 of 17 PageID #: 4



onset of fatigue in muscle cells, and have been shown to improve athletic performance. One of

the inventors of the patents assigned to NAI, Dr. Roger Harris, has been widely-recognized for

his significant scientific contribution in the field of nutritional supplements, including his work

in several studies using CarnoSyn® Brands. Dr. Harris was the first and only recipient of the

Lifetime Achievement Award conferred to him by the International Society of Sports Nutrition.

On June 5, 2019, NAI announced that its CarnoSyn® beta-alanine had won NutraIngredients'

prestigious 2019 Sports Nutrition Ingredient of the Year award, recognizing CarnoSyn® beta-

alanine's major contributions to the sports nutrition industry.

       13.     NAI sells its CarnoSyn® Brands to customers in the United States engaged in

interstate and foreign commerce. In addition to the "instant release" form of CarnoSyn® beta-

alanine, NAI sells a "sustained release" form of beta-alanine, branded as SR CarnoSyn®. The

sustained release ingredient stays in the body longer for extended absorption, higher muscle

retention, and a significant increase in muscle carnosine levels to extend endurance, speed

muscle recovery, build muscle strength, and enhance peak performance capabilities. Before the

invention of SR CarnoSyn®, multiple small doses of beta-alanine were needed to be taken

several times throughout the day to avoid the effect of paresthesia (e.g., tingling sensations) in

the body. SR CarnoSyn® was uniquely formulated to deliver beta-alanine more comfortably in

higher doses, with reduced to no paresthesia. When taken correctly, this higher daily dose results

in faster and greater increases in muscle carnosine synthesis, significantly reducing the loading

period needed to enhance performance levels.

       14.     NAI also acts as a contract manufacturer for popular brands that use CarnoSyn®

Brands in the form of powder and tablets.




                                                  4
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 5 of 17 PageID #: 5



       15.     NAI owns the entire right, title and interest to a family of trademarks consisting in

whole or substantial part of "CarnoSyn®" (hereafter "CarnoSyn® Marks"), or variants thereof.

       16.     NAI owns the entire right, title and interest to U.S. Registration No. 5380219 for

the CarnoSyn® trademark for "Vitamins and nutritional supplements; dietary supplements in the

form of nutritional bars and nutritional drinks; dietary supplements containing fruit extracts;

vitamins and nutritional supplements designed to increase endurance, working capacity of

muscles and muscle mass" in International Class 5. A true and complete copy of the Certificate

of Registration is attached hereto as Exhibit 1 and incorporated herein by reference.

       17.     NAI has been using the CarnoSyn® trademark substantially, continuously, and

extensively in U.S. commerce since at least May 28, 2004.

       18.     NAI owns the entire right, title and interest to U.S. Registration No. 4271217 for

the CarnoSyn Beta Alanine® trademark, for "Vitamins and nutritional supplements; dietary

supplements in the form of nutritional bars and nutritional drinks; dietary supplements containing

fruit extracts; vitamins and nutritional supplements designed to increase endurance, working

capacity of muscles and muscle mass" in International Class 5. A true and complete copy of the

Certificate of Registration is attached hereto as Exhibit 2 and incorporated herein by reference.

       19.     NAI filed a Combined Declaration of Use and Incontestability under Sections 8 &

15 for the CarnoSyn Beta Alanine® trademark on January 8, 2019, for which the United States

Patent and Trademark Office (USPTO) issued a Notice of Acceptance and Acknowledgement on

February 6, 2019.

       20.     NAI owns the entire right, title and interest to U.S. Registration No. 4147282 for

the SR CarnoSyn® trademark, for "vitamins and nutritional supplements; dietary supplements in

the form of nutritional bars and nutritional drinks; dietary supplements containing fruit extracts;




                                                 5
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 6 of 17 PageID #: 6



vitamins and nutritional supplements designed to increase endurance, working capacity of

muscles and muscle mass" in International Class 5. A true and complete copy of the Certificate

of Registration is attached hereto as Exhibit 3 and incorporated herein by reference.

          21.        NAI filed a Combined Declaration of Use and Incontestability under Sections 8

and 15 for the SR CarnoSyn® trademark on May 22, 2018, for which the USPTO issued a

Notice of Acceptance and Acknowledgement on June 5, 2018.

          22.        NAI also has common law rights to comparable trademarks.

          23.        NAI maintains a website to promote and encourage sales of its branded beta-

alanine         at     www.carnosyn.com        and       www.srcarnosyn.com,     and     subdomains

www.loading.carnosyn.com,            www.choose.carnosyn.com,       www.beta-alanine.carnosyn.com,

www.team.carnosyn.com, and www.today.carnosyn.com, the contents of which are incorporated

by reference.

          24.        NAI has invested and continues to expend substantial funds to conduct scientific

research and to build, expand and promote sales of its CarnoSyn® Brands. NAI pursues legal

avenues to protect its CarnoSyn® Brands and intellectual property portfolios.

          25.        In February 2019, NAI received New Dietary Ingredient (NDI) status from the

Food and Drug Administration (FDA) for its CarnoSyn® beta-alanine ingredient at a total daily

intake level of 6.4 grams per day.            NAI received the FDA's Acknowledgement Without

Objection, or AKL letter, within the statutory 75-day evaluation period to respond. CarnoSyn®

is the only source of beta-alanine that has successfully obtained NDI status with the FDA under

the Federal Food, Drug and Cosmetics Act (FDCA). The NDI Notification (assigned number

1103 by the FDA) expressly references NAI's genuine and trademarked CarnoSyn® beta-

alanine.




                                                     6
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 7 of 17 PageID #: 7



       26.     NAI sells CarnoSyn® Brands to dietary supplement brands or contract

manufacturers in interstate and foreign commerce. Those customers receive a scientifically-

tested recognized product, a limited license to NAI’s trademarks and patents, NDI compliance

status for CarnoSyn® beta-alanine under the FDCA, and indemnification against product

liability. The license extends only to the CarnoSyn® Brands purchased from NAI, and does not

extend to CarnoSyn® Brands that contain or are mixed or comingled with any other non-

CarnoSyn® Brands. The parties to a CarnoSyn® Brands license agreement receive certain rights

and undertake certain obligations to each other.

       B.      DEFENDANTS' CONDUCT

       27.     Armada is an importer, supplier and contract manufacturer for dietary ingredients.

It formulates, manufactures, and packages multi-ingredient powder products for customers.

Armada's website claims that: "As a leading contract manufacturer focusing on high quality

nutritional powders, Armada Nutrition has a lot more to offer than just manufacturing services.

We specialize in formulating, processing and packaging custom, multi-ingredient powder

solutions for national and global nutrition brands." See http://www.armadanutrition.com (last

visited Aug. 2, 2019), which is incorporated by reference.

       28.     Prinova is a distributor of dietary ingredients. It claims to be "one of the world's

largest distributors of functional ingredients and a provider of integrated solutions such as

nutrient premixes and particle management services for leading food, beverage and wellness

brands." See http://www.prinovausa.com/about-prinova (last visited Aug. 2, 2019), which is

incorporated by reference.

       29.     The Defendants are under common ownership and control. Public records show

that Armada and Prinova had the same address. Exhibits 5-6.




                                                   7
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 8 of 17 PageID #: 8



        30.     Defendants are manufacturing, supplying, distributing, offering for sale,

promoting, or marketing a product named CarnoPrime, an ingredient formulated and marketed

for the sole purpose to be ingested with beta-alanine. Exhibits 4, 7-9.

        31.     Armada publicized in February 2019 that CarnoPrime is a "[h]uge innovation for

the sports nutrition space coming soon from Armada!" and in May 2019, that CarnoPrime will be

"[b]rought exclusively through Armada Nutrition". Exhibits 4, 7.

        32.     Defendants are marketing and promoting the benefit of using CarnoPrime in

conjunction with beta-alanine to reduce or eliminate the paresthesia side effect of taking beta-

alanine. Exhibits 4, 7, 8.

        33.     Armada represents to the public that CarnoPrime "offsets the effects of

paresthesia from beta-alanine for increased athletic performance", includes "up to 6.4 g beta-

alanine per serving", provides "little to no paresthesia [sic]", and a consumer needs "23 servings

for full beta-load". Exhibit 4.

        34.     Prinova maintains a dedicated website to advertise and promote the product at

https://www.carnoprimeusa.com/ (last visited Aug. 2, 2019). Exhibit 8. That domain name is

registered to Prinova. Exhibit 10. Prinova represents that "CarnoPrime™" "Augments beta

alanine - reducing or removing tingles. The industry changing additive every pre workout

needs." The website further claims that CarnoPrime™ is "Launching Soon." Exhibit 8.

        35.     Prinova maintains a YouTube channel to promote its business and products. On

or about July 23, 2019, Prinova posted a professionally-produced video to promote CarnoPrime

as a "trademarked ingredient offered exclusively through Prinova LLC that decreases the

unwanted effects of paresthesia." See https://www.youtube.com/watch?v=B7K2qAj-xlI (last




                                                 8
  Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 9 of 17 PageID #: 9



visited Aug. 2, 2019), incorporated by reference. The video discusses loading with 6.4 grams of

beta-alanine with CarnoPrime.

        36.    The CarnoPrime product is intended to and does compete with NAI's CarnoSyn®

Brands by allowing consumers to take higher doses of beta-alanine (up to 6.4 grams) and

experiencing reduced to no paresthesia.

        37.    Defendants are manufacturing, supplying, distributing, and offering for sale the

CarnoPrime product to be used with beta-alanine. CarnoPrime was first launched in a widely-

promoted, limited edition product called Ghost Legend® x Christian Guzman V.3 ("V.3

product"). Ghost LLC ("Ghost"), a Nevada company, advertised and promoted the V.3 product.

Exhibit 11. The advertising represents that the product has a "GHOST® Full Disclosure Label"

and that it contains, among other things, "6.4G Beta Alanine w/ CarnoPrime™." Id. It further

states that:

        GHOST® Full Disclosure Label: All GHOST® products feature a 100%
        transparent label that fully discloses the dose of each active ingredient. Zero
        proprietary blends means you know what you’re getting in each and every scoop.

        Beta Alanine 6.4G: 1.6, 2.4, 3.2, 4, 6.4—Beta-Alanine has been studied at a lot
        of daily doses. Generally research shows that you need to reach a saturation point
        to get the best effect from Beta-Alanine, and the max clinical I’ve seen so far
        (6.4g) gets you there the quickest. This has always been dosed in divided doses
        because of the discomfort of the tingles, but we’re debuting Carnoprime as a tool
        to reduce the tingles to where you feel the dose, but the sensation isn’t
        uncomfortable.

        CarnoPrime™: Beta-Alanine tingles aren't for everyone... especially 6.4 grams
        worth. We are pumped to exclusively introduce to the market CarnoPrime™, a
        patent pending compliment to Beta Alanine that reduces the amount of tingles
        users feel allowing you to stay comfy while reaping max benefits.

Id.

        38.    Ghost's website also advertises and promotes the V.3 product with a supplement

facts panel:



                                                9
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 10 of 17 PageID #: 10




       39.     The supplement fact panel states that the product includes "Tingle-Reduced Beta-

Alanine", the formulation of which combines beta-alanine (6400 mg) with CarnoPrime™ (1280

mg). The label further states that CarnoPrime™ is a trademark of Prinova and identifies U.S.

Patent No. 10,130,715 ("the '715 patent").

       40.     The label marks the V.3 product with the '715 patent, entitled "Methods Of

Improving Tolerability, Pharmacodynamics, And Efficacy Of β–Alanine And Use Therefor",

issued November 20, 2018. The two named inventors are Hector L. Lopez ("Lopez") and

Timothy N. Ziegenfuss. Exhibit 15. The '715 patent discloses and incorporates a patent owned

by NAI. The specification states: "In a particular example, a composition or formulation of the

present invention can be formulated for sustained release of β–alanine, as described in U.S.

Patent Application Publication No. 2009/0220575, incorporated herein by reference in its


                                              10
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 11 of 17 PageID #: 11



entirety." The referenced patent application is assigned to NAI, and was issued as U.S. Patent

No. 8,329,207 ("NAI '207 patent") on December 11, 2012. Exhibit 16. NAI's '207 patent,

entitled "Compositions And Methods For The Sustained Release Of Beta-Alanine", was listed on

NAI's website at http://www.carnosyn.com/patents at least as early as 2013, along with many

other NAI patents linked to the CarnoSyn® Marks owned by NAI as part of the beta-alanine

products. The CarnoSyn® Marks associated with the NAI '207 patent, and other NAI patents,

are well-known, respected and recognized trademarks within the exercise and dietary supplement

industry for beta-alanine-based products.

       41.     Lopez, one of the named inventors on the '715 patent, expressly connected

CarnoSyn beta-alanine and CarnoPrime in an August 2018 podcast interview for Ben Greenfield

Fitness, He specifically referred to CarnoSyn beta-alanine and said that CarnoPrime was

designed to put a "nutraceutical blanket" on a receptor in the body to allow consumers to use

higher doses of beta-alanine with reduced paresthesia.

       42.     It was recently announced that Prinova is sponsoring and promoting a

presentation by Hector Lopez entitled "CarnoPrime: Unleashing the Power of Beta-Alanine –

sponsored by Prinova" at an industry trade show in Las Vegas, Nevada. Exhibit 12. NAI is

attending the same show and is giving presentations on its CarnoSyn® Brands.

       43.     Defendants' product bearing the "CarnoPrime" name, marketed to be used with

beta-alanine, is highly similar to the goods provided by NAI using the CarnoSyn® Marks, and

are marketed to the same or similar consumers through similar channels or trade. In fact, based

on Defendant's marketing claims, CarnoPrime has no usefulness or value unless it is coupled

with beta-alanine in a dietary supplement.




                                               11
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 12 of 17 PageID #: 12



       44.     Defendants' use of the highly similar CarnoPrime name creates the false and

deceptive commercial impression that NAI supplies or is affiliated with Defendants' goods and

has caused and will continue to cause confusion, mistake, or deception as to the source,

sponsorship, and affiliation of Defendants' goods.

       45.     Consumers have believed and are likely to continue to believe that NAI is

supplying, sponsoring, approving, endorsing, or affiliated with Defendants or CarnoPrime,

thereby resulting in economic injury to NAI, including loss of actual and potential sales, and

damage to NAI, its CarnoSyn® Marks, reputation, and associated goodwill.

       46.     Consumers have already confused NAI's products associated with the CarnoSyn®

Marks with CarnoPrime, referring to CarnoPrime as a "low tingle version of beta alanine!!"

Exhibit 13; see also Exhibit 17.

       47.     Defendants' first use of the CarnoPrime name was after the date that NAI first

used its trademarks in commerce.

       48.     Armada, as the manufacturer for Ghost's products, had knowledge of and was

aware of NAI's CarnoSyn® Marks, as shown by the use of the CarnoSyn® Marks on packaging

for Ghost products. Exhibit 14.

       49.     Defendants' use of the confusing name CarnoPrime has harmed and continues to

harm NAI's CarnoSyn® Marks and otherwise has damaged NAI. Defendants' actions

demonstrate intentional, willful, and bad faith conduct to harm NAI.

       50.     As a result of Defendants' conduct, NAI has suffered, and will continue to suffer,

actual damages, as well as dilution of the distinctive quality of its trademarks.




                                                 12
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 13 of 17 PageID #: 13



                                           COUNT I

          (Federal Trademark Infringement in Violation of 15 U.S.C. § 1114(1)(a))

       51.     The foregoing allegations are incorporated by reference.

       52.     Defendants' products are used, offered for sale, and sold in interstate and foreign

commerce.

       53.     Defendants' use of the CarnoPrime name – which is nearly identical to the

CarnoSyn® Marks – in manufacturing, supplying, distributing, offering for sale, promoting, or

marketing their products, has caused and will continue to cause confusion, mistake, or deception

as to the source of origin, affiliation, sponsorship, or authenticity of Defendants' goods. As a

result of Defendants' use of the CarnoPrime mark that is confusingly similar to NAI's federally

registered CarnoSyn® marks for beta-alanine as a dietary ingredient, the public is likely to

believe that NAI is affiliated with Defendants or even more harmful, that CarnoPrime is another

form of CarnoSyn® Brands.

       54.     Defendants' acts are in violation of 15 U.S.C. § 1114(a).

       55.     Defendants' infringement is willful.

       56.     The goodwill of NAI's business under the CarnoSyn® Marks is of significant

value, and NAI has suffered and will continue to suffer harm and injury to its trade reputation

and goodwill should infringement be allowed to continue.

       57.     As a result of the infringement by Defendants, NAI has suffered and continues to

suffer damages in an amount to be proved at trial.

                                           COUNT II

                (Violation of Section 43(a) Lanham Act, 15 U.S.C. § 1125(a))

       58.     The foregoing allegations are incorporated by reference.




                                               13
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 14 of 17 PageID #: 14



       59.     The CarnoSyn® Marks have become uniquely associated with and hence identify

NAI. Defendants' interstate use of the nearly identical name CarnoPrime in connection with

similar products as NAI's CarnoSyn® Brands constitutes a false designation of origin or false

and misleading representation of fact, which is likely to cause confusion, cause mistake, or

deceive as to the affiliation, connection, or association of Defendants with NAI's CarnoSyn®

Marks, or as to the origin, sponsorship, or approval of Defendants' commercial activities by NAI.

       60.     Defendant's acts are in violation of 5 U.S.C. § 1125(a).

       61.     As a result of Defendants' acts, Plaintiff has suffered, and is suffering, damages in

an amount to be proved at trial.

                                           COUNT III

                       (Trademark Dilution Under 15 U.S.C. § 1125(c))

       62.     The foregoing allegations are incorporated by reference.

       63.     The CarnoSyn® Marks are registered and have become famous and distinctive in

the United States through its extensive, continuous and exclusive use in connection with

CarnoSyn® Brands. The CarnoSyn® Marks were famous prior to any use of the CarnoPrime

name by Defendants.

       64.     Despite knowledge of the CarnoSyn® Marks, Defendants used and continue to

use in interstate commerce colorable imitations thereof in connection with the advertisement,

promotion, and sale of Defendants' products and services.

       65.     Defendants' actions have caused and continue to cause injury to, and a likelihood

of dilution of, the distinctive quality of the CarnoSyn® Marks in violation of NAI's rights under

15 U.S.C. § 1125(c). Defendants' wrongful use of the CarnoSyn® Marks is likely to dilute the

distinctive nature of the CarnoSyn® Marks by blurring and tarnishing NAI's reputation.




                                                14
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 15 of 17 PageID #: 15



            66.   Defendants have used and continue to use in interstate commerce colorable

imitations of the CarnoSyn® Marks willfully and with the intent to dilute the distinctive quality

of the CarnoSyn® Marks and trade on the reputation and good will of NAI's CarnoSyn® Marks.

Accordingly, NAI is entitled to damages under 15 U.S.C. § 1117(a).

            67.   As a direct and proximate result of Defendants' conduct, NAI has suffered and

continues to suffer harm to the CarnoSyn® Marks, and other damages in an amount to be proved

at trial.

                                             COUNT IV

                           (Trademark Dilution Under 6 Del. C. § 3313)

            68.   The foregoing allegations are incorporated by reference.

            69.   Defendants' use of the CarnoSyn® Marks constitutes a dilution of the CarnoSyn®

Marks and injures NAI's business reputation in violation of 6 Del. C. § 3301, et seq. (the

"Delaware Trademark Act"), specifically § 3313.

            70.   As a direct and proximate result of Defendants' conduct, NAI has suffered and

continues to suffer damages in an amount to be proved at trial.

                                             COUNT V

                           (Unfair Competition Under 6 Del. C. § 2532)

            71.   The foregoing allegations are incorporated by reference.

            72.   By their acts, as described herein, Defendants have engaged in deceptive trade

practices in violation of the Delaware Deceptive Trade Practices Act, 6 Del. C. § 2532, inter

alia, because in the course of business, they have caused, and continue to cause, likelihood of

confusion or of misunderstanding as to (a) the source, sponsorship, approval, or certification of




                                                  15
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 16 of 17 PageID #: 16



Defendants' goods by NAI; or (b) affiliation, connection, or association of Defendants' goods by

NAI.

       73.     As a direct and proximate result of Defendants' conduct, NAI has suffered and

continues to suffer damages in an amount to be proved at trial.

                                          COUNT VI

        (Delaware Common Law Trademark Infringement and Unfair Competition)

       74.     The foregoing allegations are incorporated by reference.

       75.     Defendants' use of the CarnoPrime name constitutes infringement of NAI's

common law trademark rights in the CarnoSyn® Marks. Defendants continue to infringe NAI's

common law trademark rights and to commit acts of unfair competition, resulting in confusion

and deception of the public and harm to NAI's CarnoSyn® Marks.

       76.     As a direct and proximate result of Defendants' conduct, NAI has suffered and

continues to suffer damages in an amount to be proved at trial.

                                      REQUEST FOR RELIEF

       NAI respectfully requests that this Court enter judgment against Defendants and that the

following relief be granted:

       a.      judgment that NAI's CarnoSyn® Marks have been infringed by Defendants in

violation of NAI's rights under common law, 15 U.S.C. § 1114, and Delaware law;

       b.      judgment that Defendants engaged in unfair competition in violation of NAI's

rights under common law, 15 U.S.C. § 1125(a), and Delaware law;

       c.      judgment that Defendants' activities are likely to dilute NAI's CarnoSyn® Marks

in violation of NAI's rights under 15 U.S.C. § 1125(c) and Delaware law;

       d.      award actual damages, including statutory damages;




                                               16
 Case 1:19-cv-01464-UNA Document 1 Filed 08/05/19 Page 17 of 17 PageID #: 17



        e.        award any all profits derived by Defendants' violation of NAI's rights;

        f.        grant a preliminary and permanent injunction against continued violations of the

Lanham Act and Delaware law;

        g.        punitive and enhanced damages as allowed by law;

        h.        attorneys’ fees as allowed by law;

        i.        costs pursuant to Fed. R. Civ. P. 54(d) or otherwise provided by law; and

        j.        such other relief as the Court deems just and appropriate under the circumstances.

                                          JURY DEMAND

        NAI hereby demands a jury trial on all issues so triable.

                                                       Respectfully submitted,
                                                       POTTER ANDERSON & CORROON LLP

OF COUNSEL:                                            By: /s/ David E. Moore
                                                           David E. Moore (#3983)
Kevin M. Bell                                              Bindu A. Palapura (#5370)
Richard J. Oparil                                          Tracey E. Timlin (#6469)
Scott A.M. Chambers, Ph.D.                                 Hercules Plaza, 6th Floor
Caroline Cook Maxwell                                      1313 N. Market Street
PORZIO, BROMBERG & NEWMAN PC                               Wilmington, DE 19801
1200 New Hampshire Ave. NW, Suite 710                      Tel: (302) 984-6000
Washington, DC 20036                                       dmoore@potteranderson.com
Tel: (202) 517-1888                                        bpalapura@potteranderson.com
                                                           ttimlin@potteranderson.com

Dated: August 5, 2019                                  Attorneys for Plaintiff Natural Alternatives
6333519 / 49382
                                                       International, Inc.




                                                  17
